DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaverson (US 2018/0081821)	in view of Stabrawa (US 2021/0240616).
Regarding claim(s) 1, 9 and 17, Beaverson teaches:
A method, comprising: storing metadata mapping logical addresses associated with logical data blocks of one or more logical devices to physical addresses of physical data blocks stored in a plurality of data storage devices of a storage system, 	Fig. 2 and [0028] The first metadata 142 maps an exemplary logical data block's LUN 200a and LBN 210a to its unique content identifier (CID) 220. The second metadata 145 maps every unique CID 220 to its PBN 240 within the storage pool 160.	
the metadata comprising: first metadata mapping the logical addresses associated with the logical data blocks of the logical devices to a plurality of content identifiers; 	Fig. 2 and [0028] The first metadata 142 maps an exemplary logical data block's LUN 200a and LBN 210a to its unique content identifier (CID) 220.	
mapping the plurality of content identifiers to a plurality of node identifiers identifying a plurality of nodes of the storage system; and	[0033] Step 340: The processor 130a determines whether the CID 220/PBN 240 is on local Node 120a; [0034] Step 350: If the CID 220/PBN 240 is on local Node 120a, the processor 130a reads the physical data block locally PBN 240 (Step 350); [0035] Step 360: If the CID 220/PBN 240 is not on local Node 120a, the processor 130a reads the physical data block remotely at PBN 240;	
second metadata mapping the content identifiers to the physical addresses of the physical data blocks; 	Fig. 2 and [0028] The second metadata 145 maps every unique CID 220 to its PBN 240 within the storage pool 160.	
creating distributed data placement based on the distributed hash table; 	Fig. 2 and [0027] shows that the processors 130 at different nodes 120 cooperate to manage the storage pool 160 and associated metadata 140 in a distributed fashion. Both the data blocks and the metadata 140 are stored redundantly across storage devices 165 at multiple nodes 120 and are accessible to each of the nodes 120. The metadata 140 can also be cached in a local cache 150, which may be stored in the memory 135 of the nodes 120.	
creating one or more cached data blocks, comprising: caching the logical data blocks of each of the logical device on a node that provides an access point of the logical device; and       Fig. 1, 2 and [0049] As part of servicing a read or write request, access to the first metadata 142 based on the logical address, e.g., LUN 200/LBN 210, benefits from user application locality of reference. Access to the first metadata 142 based on the logical address, e.g., LUN 200/LBN 210, benefits from user application locality of reference. In some embodiments the first metadata is stored persistently within the storage pool 160 and cached in the memory 135 at each node 120 based on access frequency and recency.	
associating, by a processor, the cached data blocks with the content identifiers in the second metadata.	Fig. 2 and [0028] The first metadata 142 maps an exemplary logical data block's LUN 200a and LBN 210a to its unique content identifier (CID) 220. The second metadata 145 maps every unique CID 220 to its PBN 240 within the storage pool 160.	
Beaverson does not explicitly teach, but Stabrawa teaches a distributed hash table       [0312] shows that the identifier(s) may be usable with some other data structure to identify the corresponding portions of external primary memory. For example, the identifier(s) may be usable with a distributed hash table and/or other data structure to identify one or more regions 214, one or more external memory allocations, and/or one or more memory appliances 110 that include the corresponding portion(s) of external primary memory.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the storage system management method of Beaverson with the memory management system/method of Stabrawa. The rationale for doing so would have been that use of a distributed hash table to identify data storage region is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a data storage network, a known device, in order to obtain the result of being able to provide fast and efficient storage/retrieval of data in storage networks. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.
	
Regarding claim(s) 2, 10 and 18, Beaverson teaches:	
further comprising: deduplicating the cached data blocks across the logical devices on one of the plurality of nodes based on the content identifiers associated with the cached data blocks.	[0028] In the case where two logical data blocks have duplicate contents, both are mapped to the same CID 220/PBN 240. Data deduplication is therefore supported globally 
		
Regarding claim(s) 3, 11 and 19, Beaverson teaches:		
further comprising: removing one or more of the cached data blocks to allocate more space for the distributed data placement.	[0058] Step 670: The processor 130a removes CID 220/PBN 240a from the second metadata 145 and frees PBN 240a. [0060] the second metadata 145 is many times smaller than the first metadata table 142 and is cached entirely in the memory 135 at each node 120 for low latency access.	
		
Regarding claim(s) 4 and 12, Stabrawa teaches:		
wherein removing the one or more of the cached data blocks comprises: changing a flag in the second metadata indicative of whether a data block is a cached data block or a distributed data placement.	[0264] Unmapping and/or restricting access to portion(s) of the virtual address space(s) (1106) may include invalidating, removing, replacing, updating, and/or modifying one or more page table entries and/or may include flushing and/or shooting-down one or more TLB (Translation Lookaside Buffer) entries for one or more virtual address spaces.
		
Regarding claim(s) 5, 13 and 20, Beaverson teaches:		
further comprising: receiving, by a first processor on a first node of the plurality of nodes, a read request for a first logical block of a first logical device; determining, based on a first content identifier associated with the first logical block, whether there is a local copy of the first logical block; and reading, by the first processor, a physical data block based on the first content identifier in response to determining that there is a local copy of the first logical block.	Fig. 3 and [0030] Step 310: The processor 130a on an exemplary node 120a receives a read request for LUN 200a/LBN 210a; [0031] Step 320: The processor 130a looks up LUN 200a/LBN 210a in the first metadata 142 to obtain CID 220; [0032] Step 330: The processor 130a looks up CID 220 in the second metadata 145 to obtain PBN 240; [0033] Step 340: The processor 130a determines whether the CID 220/PBN 240 is on local Node 120a; [0034] Step 350: If the CID 220/PBN 240 is on local Node 120a, the processor 130a reads the physical data block locally PBN 240 (Step 350);	
		
Regarding claim(s) 6 and 14, Beaverson teaches:		
further comprising: in response to determining that there is no local copy of the first logical block, identifying a second node of the plurality of nodes […]; and 	[0035] Step 360: If the CID 220/PBN 240 is not on local Node 120a, the processor 130a reads the physical data block remotely at PBN 240; 	
Beaverson does not explicitly teach, however the combination of elements in Beaverson teaches sending, to a second processor on the second node, a request for reading the physical data block.	Fig. 3 and [0030] Step 310: The processor 130a on an exemplary node 120a receives a read request for LUN 200a/LBN 210a; [0031] Step 320: The processor 130a looks up LUN 200a/LBN 210a in the first metadata 142 to obtain CID 220; [0032] Step 330: The processor 130a looks up CID 220 in the second metadata 145 to obtain PBN 240; [0033] Step 340: The processor 130a determines whether the CID 220/PBN 240 is on local Node 120a; [0034] Step 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the elements of Beaverson regarding data read request. The rationale for doing so would have been that use of a read request is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a data retrieval system, a known device, in order to obtain the result of being able to provide reliable storage/retrieval of data in storage networks. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.	
Stabrawa teaches using the distributed hash table; 	[0312] shows that the identifier(s) may be usable with some other data structure to identify the corresponding portions of external primary memory. For example, the identifier(s) may be usable with a distributed hash table and/or other data structure to identify one or more regions 214, one or more external memory allocations, and/or one or more memory appliances 110 that include the corresponding portion(s) of external primary memory.

Regarding claim(s) 7 and 15, Beaverson teaches:		
further comprising: in view of migration of an access point of a logical device from a third node to a fourth node of the plurality of nodes, identifying one or more cached data blocks on the third node that are associated with the logical device; and pushing one or more of the identified cached data blocks to the fourth node.	[0064] FIG. 10B illustrates a method to shorten time to performance for logical device mobility. When a logical device is moved from node 120a to node 120b, the processor 120a pushes its cached data blocks for the logical device from its local cache 150a to node 120b's local cache 150b. As a result access performance to the 
		
Regarding claim(s) 8 and 16, Beaverson teaches:			
wherein pushing the one or more of the identified cached data blocks to the fourth node comprises: selecting the one or more of the identified cached data blocks based on access frequency and recency; and pushing selected cached data blocks to the fourth node.       [0064] Based on access frequency and recency, the processor 130a may decide to cache the data block 250 and its CID 220 in a local cache 150a. FIG. 10B illustrates a method to shorten time to performance for logical device mobility. When a logical device is moved from node 120a to node 120b, the processor 120a pushes its cached data blocks for the logical device from its local cache 150a to node 120b's local cache 150b. As a result access performance to the logical device on node 120b is greatly improved with the cached blocks for LUN 200 in the local cache 150b on node 120b. 	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beaverson (US 2013/0227195): discloses storing index records in a non-uniform access memory, each record comprising a record key and wherein multiple hash functions are used to map records to logical buckets for translation to physical locations in the non-uniform access memory.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133